WalKee, J.
I concur in the result reached in this case and in the opinion of the Chief Justice, except in so far as it is therein impliedly stated that the powers reserved in the Constitution by the people may be exercised by their representatives in the General Assembly. My opinion is that the Legislature has only the powers delegated to it by the people, and all powers not so given are reserved to the people themselves, just as by the ninth and tenth articles of amendment to the Constitution of the general government it is provided that the enumeration of certain rights shall not be construed to deny or disparage others retained by the people, but the powers not delegated to the United States by that instrument, or prohibited by it to the States, are reserved to *646the States respectively, or to the people. The Constitution is a grant of specific powers and. not a restriction upon powers granted, which, but for that restriction, would be general and plenary in their nature. The powers granted are to be exercised only as prescribed, and those of a legislative character by the General Assembly, but all not specially granted remain with the people to be afterwards granted or withheld by them as they may deem best for the public welfare. In this respect, the language of the Constitution of this State is substantially like that of the Constitution of the United States, so far as they both confer power upon the three departments of government, and for this reason they should receive^ practically the same construction. The legislative power under neither is unlimited, except as it may be said that it is not to be restricted so long as the Legislature moves within its legitimate orbit. The words of Art. I, sec. 37, it seems to me, could have no force under any other construction. As we must ultimately construe that instrument and say what it means, we should be exceedingly careful to see. that no power is taken from the people that they have not given in their Constitution, but confine each of the departments and every agency of government to the particular sphere of action assigned to it.
I do not care to enter upon a discussion of the question whether the Legislature had the power to pass the act under which the indictment was found in this case and thereby to authorize the laying of the venue in Union County. Such power existed, in my opinion, and I am content to rest my assent to the conclusion of the Court upon the reasoning and the authorities, as contained in the opinions of the Ohief Justice and Mr. Justice Connor. This power should be confined within reasonable limits, and the Court should see that it is not exercised to the oppression of the citizen or in such manner as to seriously imperil his natural rights. There is no such case presented here. My only purpose in giving *647expression to my views at all, is that I may refer to a matter which is not discussed in the opinion of the Court.
It is suggested that the Act of 1893, ch. 461, as brought forward in the Revisal, secs. 3233 and 3698, does not cover this case, as sec. 3698 does not define the crime of lynching, and no statute can be found that creates such an offense. It is therefore argued from that premise, and I think erroneously, that as sec. 3233 confers jurisdiction upon the Court of any county adjoining that in which the crime is committed only in those cases where the offense charged is “lynching,” it follows that the section is nugatory — a dead letter on the statute-book.' It will be strange indeed if the Legislature had made so great a mistake, but I do not think it has. The first count of the indictment charges that the defendant conspired with others to break and enter the jail of Anson County for the purpose of lynching, injuring and killing1 John V. Johnson, a prisoner confined therein, and charged with the crime of murder; the second, that he actually did break and enter the jail for the same purpose, and the third, that, after so entering, he did lynch, injure and kill the said prisoner; and all the counts in the bill conclude against the statute and also at common law. When we examine the Revisal, we find several sections relating to the crimes charged in the bill, namely, secs. 1288, 2825, 3200, 3201, 3233 and 3698. The first (sec. 1288) relates to the costs incurred in the prosecution of persons conspiring to break and enter or for breaking and entering a jail for the purpose of killing or injuring a prisoner therein confined; the second (sec. 2825), to the duty of the Sheriff to guard the jail and protect prisoners against persons who may threaten to break and enter it for the purpose aforesaid, and prescribes how he shall proceed; the third (sec. 3200), to the duty of the Solicitor, and provides that he shall cause immediate investigation to be made before a Judge, or other proper officer, who shall bind the person found to be probably guilty to the ensuing term *648of tbe Superior Court of some adjoining county or commit bim to tbe jail of said county; tbe fourth (sec. 3201), to tbe testimony of witnesses, requiring all persons to give evidence in sucb cases, but pardoning those who participated in tbe crime; tbe fifth (sec. 3233) confers full and complete jurisdiction upon tbe Court of any adjoining county to indict and try offenders against tbe statute; tbe sixth (sec. 3698) malees it a felony to conspire to break or enter a jail or other place of confinement of prisoners charged with crime or under sentence, for tbe purpose of killing or injuring any prisoner so confined, or to engage in breaking or entering any jail or like place with intent to kill or injure any prisoner therein confined, and fixes tbe punishment.
These sections were all taken from tbe Acts of 1893, cb. 461, but they are not arranged consecutively in tbe Revisal, nor in tbe order in which they appear in said acts, but tbe sections are severally assigned to their appropriate titles or chapters in tbe Revisal. All of tbe sections except those numbered 2825 and 3698 have special reference to tbe crime of lynching, but there is no offense created by law and known or designated by that name, and when, therefore, secs. 3200 and 3233 require that persons guilty of that crime shall be bound to tbe Superior Court of an adjoining county and indicted and tried in that county, we are unable to know what tbe legislature means, unless we refer to tbe original act, which makes everything plain. We are at liberty to make this reference because the statute will otherwise be incapable of any intelligent construction. It is not only obscurely worded and of doubtful import, but it can have no meaning at all; whereas, it plainly appears that it was intended to have some meaning and to secure the detection and prosecution of a very dangerous class of offenders. Shall we close our eyes to the only source from which we can secure light and by which the meaning and intent will be made manifest and thus defeat the legislative will, or shall we *649turn the light on that we may see and know what was meant ? The law in such a case, I think, permits and, indeed, enjoins that, the latter course should be taken. United States v. Lacher, 134 U. S., 624; The Conqueror, 166 U. S., at 122.
It is a general rule in the construction of statutes that when a provision of a Eevision or a Code is plain and unambiguous the Court cannot refer to the original statute for the purpose of ascertaining its meaning; but if it is of doubtful import, or, without such reference, the provision is meaningless, it is proper to resort to the prior act which had been codified or revised, for the purpose of solving the ambiguity; and especially should this be the rule where the provision is so worded as to be incapable of a fair construction without considering the original statute. Endlich Int. Statutes, secs. 50 and 51; Black Int. of Laws, sec. 136, pp. 365, 366, 361; Lewis Suth. Stat. Const. (2 Ed.), secs. 450-453 and 211. “But if it were conceded that the statute be somewhat ambiguous, we are authorized to refer to the original statutes from which the section was taken, and to ascertain from their language and context to what class of cases the provision was intended to apply.” The Conqueror, supra; United States v. Lacher, supra.
If the headings or marginal notes of the different sections of the Eevisal cannot be used to explain their meaning, then the introduction of the words, “the crime of lynching,” into sec. 3233 renders’it not only ambiguous, but insensible, as there is then no such crime created by the law, and there was no crime known by that name at the common law; and in that event we are clearly permitted by all the authorities to look at the original statute, although it may have been repealed by the Eevisal, in order to ascertain what particular crime the Legislature intended to describe when it used those words.
When the original statute, Acts 1893, ch. 461, is examined we find that, sec. 4 of that act, which corresponds with sec. *6503233 of tbe Revisal, refers to sec. 1, which is sec. 3698 of the Revisal; so it appears from this comparison that the words, “the crime of lynching,” were used by the revisers as a convenient form of expression in view of the fact 'that they had placed headings, titles or marginal references to each section, indicating what was meant by the term “lynching,” under express authority given to them by the Act of 1903, ch. 314, which provided for a compilation and revision of the statutes of the State and by which commissioners were appointed for that purpose. This being so, sec. 3233 should be held to refer to sec. 3698; and this is also true of sec. 3200 and the other sections above enumerated, as they all were taken from the same act, and by the same rule of construction are to be taken as referring to each other.
When these several sections of the Revisal are thus considered, we find that the Superior Court of the county of Union had jurisdiction to indict through a grand jury in that court, and the power to hear, try and determine the indictment when found, at least so far as the two offenses mentioned in sec. 3698 are concerned;' and these are the two offenses described in the first two counts of the bill.
The same result may be reached by applying to the Revisal another rule of construction. It is generally held that the title of an act is a part of the same, but not in the sense that it can be used to construe it, unless the meaning of the act is ambiguous, in which case we may consider it for the purpose of ascertaining the true meaning. State v. Patterson, 134 N. C., 612. But this rule does not apply to revisions of statutes where the revisers have been authorized to insert marginal references to the original statutes and to distribute the statutes under appropriate titles, divisions and subjects, as was done by the Act of 1903, ch. 314, see. 1. Endlich Int. of Stat, secs. 51 and 69 ; Bishop Written Laws, sec. 46; for, as the eminent writer last mentioned says, such headings and the like in revisions and codes are deemed to be of some-*651wbat greater effect than the ordinary titles to legislative acts, and to indicate at least the nature of the enactment. If this rule is applied, we find that the intent that see. 3233 should refer to the jurisdiction of offenses described in sec. 3698 is made perfectly clear and manifest. As to the right to construe the several sections with reference to each other, see Fortune v. Commissioners, 140 N. C., 322.
My conclusion is that the indictment sufficiently charges the commission of an offense made criminal by sec. 3698, and that secs. 3200 and 3233 refer to the crimes described in that section when they authorize the indictment to be found and the trial to be had in an adjoining county. This makes it unnecessary to inquire whether the indictment is otherwise sufficient to show jurisdiction in the Court, under secs. 3200 and 3233, or, to speak more generally, whether the jurisdiction of the Court can be sustained on other grounds.
As there is at least one offense, if not more than one, charged in the bill of which the Court has jurisdiction, the motion to quash should be denied and the defendant required to plead to the indictment.